In a matrimonial action, plaintiff appeals from so much of a judgment of divorce of the Supreme Court, Kings County, entered June 18, 1975, upon defendant’s default, as referred questions of child support and counsel fees to the Family Court. Appeal dismissed, without costs or disbursements. The portions of the judgment sought to be reviewed contain no reviewable determination; Special Term merely referred the issues of child support and counsel fees to the Family Court. Cohalan, Acting P. J., Hargett, Damiani, Shapiro and Hawkins, JJ., concur.